                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
                                  CIVIL DIVISION

William R. Underwood                      )
       d/b/a Konglather Music             )
              Plaintiff,                  )
              v.                          )                            16-cv-9058 (DAB)
Lastrada Entertainment Company, LTD,      )
et al,                                    )
                                          )
            Defendants.                   )
                                          )
__________________________________________/

      PLAINTIFF’S REPLY MEMORANDUM OF LAW TO ALTER JUDGMENT
                        PURSUANT TO RULE 59(e)


       Indeed, as noted by Defendants the standard for granting a motion for reconsideration is

strictly construed against the moving party and will generally be denied where the moving party

fails to sustain its burden of pointing to “controlling decisions or data that the court overlooked –

matters, in other words, that might reasonably be expected to alter the conclusion reached by the

court.” Sacchi v. Verizon Online LLC, 2015 WL 172796, at *1 S.D.N.Y. 2015)(citing Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.1995). Plaintiff submits this Motion is properly stated

pursuant to Fed. Rules of Civ. Pro. 59(e) to correct a clear error of law or prevent manifest injustice

regarding: (i) Plaintiff’s claim regarding conversion of the “royalties” due for the Konglather

Masters; (ii) Plaintiff’s claim for an accounting for profits by co-owners regarding the Konglather

Compositions; (iii) Plaintiff’s claim of ownership in the Sampled Works, as defined infra, that

sampled the Konglather Compositions, as more fully delineated below.

       Finally, this Court should convert the Motion to Dismiss into a Motion for Summary

Judgment as matters outside of the pleadings were considered in connection with the Motion to

Dismiss and there are clear issues of issues of fact presented by the MTD and Opposition thereto.

                                                  1
Alternatively, this Court should dismiss without prejudice Plaintiff’s claims for (i) conversion of

the royalties for the Konglather Masters (ii) accounting for profits for the Konglather

Compositions; and (iii) ownership of the Sampled Works as derivative of the Konglather

Compositions.


                                                 ANALYSIS


I.      PLAINTIFF’S CLAIM FOR CONVERSION OF THE KONGLATHER MASTER
        ROYALTIES IS PROPERLY STATED

        Plaintiff asks this Court to reconsider its ruling on his claim for conversion of the

“royalties” for the Konglather Masters that were paid by Rhino Entertainment to Defendants.

Plaintiff notes that Judge Alison J. Nathan in Mark Andrews, et al v. 27 Red Music Publishing,

LLC, et al, 15-cv-7544 ruled in her Memorandum Opinion and Order dated January 15, 2019 at

page 6 that “[t]he summary of accounting provided by EMI shows that the funds Plaintiffs alleged

were converted are specifically identifiable payments that were each linked to a certain recording

artist for a certain period of time. Accordingly, they may be the basis for a money conversion

claim under New York Law.” Likewise, here the Rhino royalties are properly asserted in

connection with Plaintiff’s conversion claim.

        This Court acknowledged that Plaintiff stated a claim for a sum certain i.e., $149, 441.29.

See Order on Motion to Dismiss [ECF# 83] (herein the “Order”) at page 12. Indeed, Plaintiff

claims that the entire amount of royalties due from Rhino were converted by Defendants. Plaintiff

has alleged that he is the sole owner of Konglather Music1 and is singularly entitled to collect all

of those royalties. Contrary to this Court’s conclusion, as such Plaintiff does claim ownership to a




1
 “Plaintiff William R. Underwood is a citizen of the State of New Jersey and the sole owner of Konglather Music
(herein “Plaintiff”).” Amd. Compl. at ¶ 7.

                                                        2
specific, identifiable, segregated sum of money, i.e., all of the Rhino royalties, $149,441.60. See

Double Alpha, Inc. at 4; see also Manufacturers Hanover Trust Co. v. Chemical Bank, 559

N.Y.S.2d 704, 712 (1st Dep’t 1990) (“Money, specifically identifiable and segregated, can be the

subject of a conversion action.”) Order [ECF# 83] at page 12. The Rhino royalties are specifically

identifiable and segregated.

       Indeed, Plaintiff has alleged that the Carter Defendants and Arrington relinquished

ownership of Konglather Music Inc. in 1984 and that the 2003 Settlement Agreement voided all

agreements between Defendants Arrington, C. Carter, Hankerson and Parker and Plaintiff, as

Konglather artists. Likewise, indicating that they are not entitled to artist royalties under the

Konglather Artist Agreement. See Amended Complaint [ECF#38] filed on May 9, 2018 (herein “Amd.

Compl.”) at ¶¶ 35& 50; Underwood Dec. at ¶¶ 23-27, Opposition MTD p. 14. Therefore, no

demand was necessary, as Plaintiff has alleged that the Carter Defendants and Lastrada were not

lawfully in possession of the royalties due Plaintiff from Rhino. Further, Defendant Lastrada is

liable to Plaintiff for all amounts it received from Rhino. Opposition MTD p. 14-15.

II.    PLAINTIFF’S CLAIM FOR AN ACCOUNTING REGARDING THE
       KONGLATHER COMPOSITIONS IS PROPERLY STATED

       The Second Circuit has clearly communicated in Davis v. Blige, 505 F.3d 90, 98 (2nd Cir

2007) that co-owners have a right of an accounting without regard to any fiduciary duty. There

is a clear disparity among the district court cases and the Second Circuit regarding the need to

allege a fiduciary relationship between co-owners of copyright in an accounting case. This is

acknowledged by defense counsel in his Memorandum of Law. [ECF# 72] at page 11, FN 5.

Adopting this Court’s reasoning co-owners of copyright would have no ready unless they had a

fiduciary relationship with their co-owners – this leaves co-owners with no remedy under New

York law!! This cannot be the intended result.

                                                 3
         As noted here, Plaintiff made a demand for an accounting. Demand was in fact made on

Defendant Lastrada by letter dated July 17, 2015. See Underwood Dec. at ¶ 38. Further, Plaintiff

has sufficiently alleged that there is no adequate legal remedy that can be provided in place of an

accounting.2 If this Court is not willing to allow amendment of the Complaint to include the

demand, this Court should dismiss Plaintiff’s accounting claim without prejudice.3

III.     PLAINTIFF HAS STATED A VALID CLAIM FOR COPYRIGHT
         OWNERSHIP OF “TIMBER,” “LOYAL” & “GET YOUR NUMBER”

         Defendants fail to acknowledge that independent of Plaintiff’s claims for conversion and

constructive trust that were dismissed by the Court, Plaintiff seeks declaratory relief that he is the

owner of a pro-rata interest in “Timber,” “Loyal,” and “Get Your Number.” Amd. Compl. at p.

10, ¶ E. Plaintiff has pled facts sufficient to establish a copyright ownership claim concerning

“Timber,” “Loyal,” and “Get Your Number.” Plaintiff’s ownership claim is based upon a theory

that Defendants claimed his ownership interest when they cleared the samples for the musical

compositions “Timber,” “Loyal,” and “Get Your Number. Plaintiff made plausible allegations in

the Amended Complaint that Defendant Lastrada (i) cleared samples for the musical compositions

“Timber,” “Loyal,” and “Get Your Number,” (ii) and are claiming Plaintiff’s ownership shares for

themselves (See Amd. Compl. at ¶ 54); and (iii) that the Sampled Works are “derivative works”

of the Konglather Compositions “Weak At The Knees” and “Money Ain’t A Thang” (herein the

“Sampled Works”). Amd. Compl. at ¶ ¶ 25-28. Opposition MTD p. 13.

         Plaintiff has alleged that as a co-owner of Konglather Compositions Plaintiff, is entitled to

a pro-rata share of any ownership, license fees and royalty payments due from the Sampled Works.



2
  If a co-owner of copyright always had to prove a fiduciary relationship to recover royalties wrongfully collected by
a co-owner or author, they would be left with no remedy.
3
  If indeed venue is not proper, or waived (as here waived by Lastrada), these claims could be filed in another
jurisdiction.

                                                          4
On a motion to dismiss, the Court must accept as true all factual allegations in the complaint and

draw all reasonable inferences in the plaintiff’s favor. Grandon v. Merrill Lynch & Co., 147 F.3d

184, 188 (2d Cir. 1998).


IV.      DISCOVERY IS NECESSARY & THE MOTION SHOULD BE CONVERTED

         As noted in Plaintiff’s Opposition, the Motion to Dismiss considers matters outside of the

pleadings,4 should be converted to a Motion for Summary Judgment and decided by this Court

after Discovery is complete. Accepting all facts alleged by Plaintiffs as true, and of all reasonable

inferences being drawn in Plaintiff’s favor, Plaintiff has alleged a “plausible” prima facie case

against Defendants including his allegations that he is the sole owner of Konglather Music, he is a

co-owner of the Sampled Works, all prior agreements between the parties are void, and he made a

demand on Defendants. Thus, Plaintiff should be allowed to complete discovery to respond to

Defendants Motion. See Rovello v. Orofino Realty Co., 40 N.Y.2d 633, 634, 389 N.Y.S.2d 314,

357 N.E.2d 970 (1976).

DATED: March 13, 2019


                                                                Respectfully submitted,
                                                                LITA ROSARIO, PLLC
                                                                Lita Rosario
                                                                Lita Rosario, Esq.
                                                                1100 H Street, N.W., Suite 315
                                                                Washington, D.C. 20005
                                                                202-628-4759
                                                                lita.rosario@wyzgirl.com


4
 The Affidavits of the parties, the prior agreements between the parties, and the demand letters are all matters outside
of the pleadings. In addition, this Court references in Footnote 2 to the Order that: “Defendants dispute that Plaintiff
did not receive and deposit payments related to his royalty income. See Levenson Decl. ¶¶ 10-11, Exs. 7-8 (showing
a payment of $26,152.53 made to Plaintiff in March of 2018, representing a 35% share of royalties payable by Rhino.
Defendant Lastrada Entertainment also subpoenaed two royalty payors who confirmed that Plaintiff and/or his
daughter were receiving regular royalty payments. Id. ¶¶ 12-14.” These are disputed questions of facts. There are
many more than two sources for payment of royalties!


                                                           5
                                     CERTIFICATE OF SERVICE


I hereby certify that on February 20, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record or pro se parties identified on the attached Service List in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.


Dated: March 13, 2019
                                               By:   __/s/ Lita Rosario________________
                                                     Lita Rosario, Esq.
                                         SERVICE LIST
Brian S. Levenson, Esq.
Schwartz, Ponterio & Levenson PLLC
134 West 29th Street, Suite 1006
New York, NY 10001
P (212) 714-1200
F (212) 714-1264
blevenson@splaw.us
              Counsel for Lastrada Entertainment Company, LTD

Roger Parker
1565 West 2nd Street
Dayton, Ohio 45402




                                                 6
